Citation Nr: 9926831	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  His decorations include the European African Middle 
Eastern Ribbon, the Good Conduct Medal, and the Victory 
Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  


REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development is warranted prior to 
adjudication of the claim on appeal.  Specifically, the Board 
has found the claim for service connection for PTSD to be 
well grounded, and VA has a duty to assist a veteran in the 
development of facts which are pertinent to a well grounded 
claim.  

On review of the record, it appears that the veteran's 
personnel file is unavailable for review, and the NPRC noted 
that these records may have been destroyed by a fire at that 
facility in 1973.  However, the record does not indicate that 
the RO has specifically requested the veteran's service 
medical records from the NPRC.  On remand, the RO will have 
the opportunity request that the NPRC provide all available 
service medical records or any personnel records which may 
now be available.  

In addition, the Board is of the opinion that an attempt 
should be made to verify the traumatic in-service stressors 
which have been identified by the veteran.  In a March 1994 
statement, the veteran provided information about his World 
War II experiences.  Although no specific dates were 
provided, he discussed events such as having his ship hit by 
a torpedo while en route to France and he was able to give 
names of fellow servicemen who were with him at the time.  It 
is the Board's view that this information is sufficient to 
provide a basis for a review by the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group (ESG), in order to assist the veteran in verifying the 
claimed stressors.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran in 
order to inform him that he may submit 
any additional information or evidence 
which may be in his possession, to 
include information which could be used 
to verify his claimed in-service 
stressors, such as lay statements from 
fellow servicemen, documentation 
regarding the awards which he claims to 
have received during service, or other 
pertinent information.  

2.  The RO should contact the NPRC in St. 
Louis, Missouri, in order to request the 
veteran's service medical records and/or 
any other additional personnel or service 
department records which may be 
available.  The NPRC should be requested 
to verify, if possible, the veteran's 
contention that he received a Bronze Star 
for his World War II service and that he 
participated in the Battle of the Bulge.  
All correspondence associated with this 
request, to include a negative reply or 
failure to respond, should be fully 
documented in the claims folder.  

3.  Upon completion of the foregoing, the 
RO should review the file and prepare a 
summary of all of the claimed stressors 
reported by the veteran in previous 
statements, to include statements made at 
the time of his 1996 personal hearing 
and/or statements made to examining 
health care professionals.  This summary 
and copies of all associated documents 
which would facilitate a search, 
including copies of the veteran's service 
personnel records, record of separation, 
or other such documentation, should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
formerly known as the Environmental 
Services Group (ESG), at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-2197. USASCRUR should be requested 
to search the records and provide any 
information available which might 
corroborate the veteran's alleged 
stressors.  The USASCRUR report should 
then be associated with the claims 
folder.

4. The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy." If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5. Thereafter, the RO should review the 
veteran's claim in order to determine 
whether the claim for service connection 
for PTSD may now be allowed. If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

